Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The disclosure is objected to because of the following informalities: 
	In paragraph [0057] of the specification, “front edge PR3” should be “rear edge PR3”.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, step (B), it is defined that a point of penetration “is marked on the ply” whereas dependent claim 2 defines that a “visible mark” is added at the point of penetration.  In light of these two recitations, it is not entirely clear what is meant by “marked” in claim 1, step (B), i.e. it is unclear whether claim 1 already requires the addition of a visible mark (as would seem from a literal reading of the language) or whether the reference to “marked” in claim 1 may be intended to not require the actual addition of a visible mark but rather should be interpreted as meaning for example that the point of penetration is for example “determined” (instead of “marked”).  If the latter, the use of the term “marked” in step (B) of claim 1 to not actually require a visible marking of the point of penetration is seemingly misleading and may be clearer if changed to for example “determined” (as defined in paragraph [009] of the specification).  
	The claim 1 method steps, if followed directly, do not seem to be consistent with the specific method described in the specification with respect especially to figs. 10 and 11, this creating some uncertainty in interpreting the claim scope and therefore the claims are indefinite.  In particular, in fig. 10 and 11, the drum would be in the lower part of the figure (as tension regulating device “6” is described as downstream of the cutting device in the proximity of the point of contact of the ply with the drum).  As such, the first circumferential direction of rotation would move the ply downward in figs. 10-11.  The point of penetration is further marked as shown in fig. 10 (mark “M”) and the cutting blade would thus penetrate the ply at the point marked “M” (claimed steps (B) and (C)).  Claimed step (D) then requires that the cylindrical form is made to rotate in an opposite second circumferential direction while displacing the cutting head in a first transverse direction until the cutting blade is at a non-zero distance from the first selvedge (L1).  Read consistent with Figs. 10-11, this would require that the blade move from point “M” towards edge L1 while the drum is rotating in the 2nd/opposite direction, i.e. while the ply is moving upward in Figs. 10/11.  However, if the ply is moving upward in Fig. 10/11 while the cutter is moving toward edge L1 from point M, the cut line would be downwardly sloping to the right in Figs. 10/11, not upwardly to the right as depicted.  Likewise, following step (E) as claimed, the cutting line would be seemingly as depicted in figs 10/11 but then would be different (almost orthogonal) from the cutting line in step (D).  The claim 1 method thus at present does not seem to read on or be consistent with the method as illustrated and described with reference to figs. 10/11, these seeming contradictions making the intended scope of the claim 1 method indefinite and confusing.  Clarification of these apparent inconsistencies is required.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Among the closest prior art, Kondo (JP 2018-024027) discloses a method for cutting a ply with cords that is wound on a drum including winding the ply on a drum (Fig. 1), penetrating a cutting blade into the ply (Fig. 5) as well as cutting the ply between cords by displacing the blade in a transverse direction while the drum is rotated (fig. 6) to form a rear edge that is joined with the front edge (fig. 8).  Kondo also includes initially cutting from a location inside of a ply edge (fig. 4).  Kondo does not however teach or suggest the specific first and second transverse displacements and first and second circumferential rotations as claimed, Kondo expressly indicating that the molding drum Is not rotated backward to make the cut X as slack would be generated and the sheet displaced or deformed (fourth paragraph from the end of the machine translation).  Further, even if an ordinary artisan would appreciate that a backward rotation could be done to make the cut X (albeit against the Kondo teachings), the cut X goes to the edge of the ply and not to a non-zero distance from a first selvedge which is later detached as claimed.  
	Wild et al. (US 3,319,500) teaches bias cutting tire ply material by transverse displacement of a blade correlated with longitudinal movement of the ply as a more accurate and more productive cutting arrangement than cutting a stationary ply (e.g. col. 1).  JP 3134181 likewise teaches cutting a moving rubber ply between cords by transverse displacement of a blade (best shown in fig. 7).  Wild and JP ‘181 do not however teach or suggest a drum or reverse rotations thereof and thus do not teach or suggest the method as claimed including the specific first and second transverse displacements and circumferential rotations as claimed.
	JP 4162887 discloses advantageously cutting of a rubber ply between cords by a transversely displaced blade includes starting the blade inside of an edge and reversing a direction thereof (e.g. fig. 7) but does not however teach or suggest a drum or reverse rotations thereof and thus do not teach or suggest the method as claimed including the specific first and second transverse displacements and circumferential rotations as claimed.
	None of the closest prior art, then, whether taken singly or in any combination would teach or render obvious a method as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 7, 2022